Filed 12/7/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 234







Kenneth Paul Hoover, 		Appellant



v.



Director, North Dakota

Department of Transportation, 		Appellee







No. 20100226







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



Michael R. Hoffman, P.O. Box 1056, Bismarck, ND 58502-1056, for appellant.



Douglas B. Anderson, Assistant Attorney General, Office of Attorney General, 500 N. 9th Street, Bismarck, ND 58501-4509, for appellee.

Hoover v. N.D. Dept. of Transportation

No. 20100226



Per Curiam.

[¶1]	Kenneth Paul Hoover appealed a district court’s judgment affirming the administrative revocation of his driver’s license.  Hoover argues he was denied the opportunity to cure his prior refusal to submit to a blood test.  We affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(5).  
See
 
Houn v. N.D. Dep’t of Transp.
, 2000 ND 131, ¶ 9, 613 N.W.2d 29 (noting the arrestee has the burden of curing a prior refusal within two hours of driving) (citing 
Lund v. Hjelle
, 224 N.W.2d 552, 557 (N.D. 1974)).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Zane Anderson, D.J.



[¶3]	The Honorable Zane Anderson, D.J., sitting in place of Sandstrom, J., disqualified.